DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 21 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, page 63, line 18: --[[the]]a same substrate,--; page 64, lines 22 – 28: --each of a blocking temperature (Tbf1) of the first pinning antiferromagnetic layer and a blocking temperature (Tbf2) of the second pinning antiferromagnetic layer is higher than a blocking temperature (Tb1) of the first biasing antiferromagnetic layer and a blocking temperature (Tb2) of the second biasing antiferromagnetic layer, and the blocking temperature (Tb1) of the first biasing--; page 65, line 2: --temperature (Tb2)--.
Claim 9, lines 4 – 6: --layer than the PtCr layer, [[(]]wherein X° denotes one or two or
more elements selected from the group consisting of platinum group elements and Ni[[)]].--
	Claim 12, page 68, lines 1 – 6: --or more layers composed of an X1Cr layer [[(]]wherein X1 denotes one or two or more elements selected from the group consisting of platinum group elements and Ni[[)]] and an X2Mn layer [[(]]wherein X2 denotes one or two or more elements selected from the group consisting of platinum group elements and Ni and may be the same as or different from X1 [[)]].
	Claim 18, page 69, line 19: --[[the]]a same substrate--; page 70, lines 13 – 22: --each of a blocking temperature (Tbf1) of the first pinning antiferromagnetic layer and a blocking temperature (Tbf2) of the second pinning antiferromagnetic layer is higher than a blocking temperature (Tb1) of the first biasing antiferromagnetic layer and a blocking temperature (Tb2) of the second biasing antiferromagnetic layer, and the blocking temperature (Tb1) of the first biasing antiferromagnetic layer is higher than the blocking temperature (Tb2) of the second biasing antiferromagnetic layer,--; page 71, line 9: --temperature (Tbf1) of the--; page 71, line 11: --temperature (Tbf2)--; page 71, line 19: --temperature (Tb1).

Allowable Subject Matter
Claims 1 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not teach claimed limitation: “the first biasing exchange coupling film has an exchange coupling magnetic field direction nonparallel to a fixed magnetization axis direction of the first pinned magnetic layer, and the second biasing exchange coupling film has an exchange coupling magnetic field direction nonparallel to a fixed magnetization axis direction of the second pinned magnetic layer, each of a blocking temperature (Tbf1) of the first pinning antiferromagnetic layer and a blocking temperature (Tbf2) of the second pinning antiferromagnetic layer is higher than a blocking temperature (Tb1) of the first biasing antiferromagnetic layer and a blocking temperature (Tb2) of the second biasing antiferromagnetic layer, and the blocking temperature (Tb1) of the first biasing antiferromagnetic layer is higher than the blocking temperature (Tb2) of the second biasing antiferromagnetic layer” in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 17, the claims are allowed as they further limit allowed claim 1.
Regarding Claim 18, the prior art of record does not teach claimed limitation: “setting a first bias magnetic field by making a direction of a bias magnetic field generated by the first biasing exchange coupling film nonparallel to a fixed magnetization axis direction of the first pinned magnetic layer by heat treatment in an external magnetic field at a temperature lower than a blocking temperature (Tbf1) of the first pinning antiferromagnetic layer and a blocking temperature (Tbf2) of the second pinning antiferromagnetic layer, and after setting the first bias magnetic field, setting a second bias magnetic field by making a direction of a bias magnetic field generated by the second biasing exchange coupling film nonparallel to a fixed magnetization axis direction of the second pinned magnetic layer by heat treatment in an external magnetic field at a temperature lower than the blocking temperature (Tbh1) of the first biasing antiferromagnetic layer” in combination with all other claimed limitations of claim 18.
Regarding Claims 19 – 21, the claims are allowed as they further limit allowed claim 18.

The closest references are found based on the updated search:
Deak et al. (US 2021/0103015 A1) discloses that the antiferromagnetic layer is a material with high blocking temperature, when the magnetoresistive sensing units are interconnected by the lower electrode layer for a long distance (see claim 2).
Deak et al. (US 2017/0176545 A1) suggests that the first magnetoresistive material film stack using an antiferromagnetic layer having a blocking temperature of TB1 as its pinned layer, and the first magnetoresistive material film stack being used to construct an X-axis sensor and a Z-axis sensor (see claim 11).
Guo et al. (US 8,715,776 B2) teaches a process to manufacture a structure that includes multiple magneto-resistive (MR) devices each having a magnetic reference layer whose direction of magnetization is magnetically pinned through contact with an underlying antiferromagnetic (AFM) layer having a blocking temperature (see claim 19).
However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claims 1 and 18, therefore claims 1 – 21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        4/9/2022